UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4172


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLARENCE THOMPSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:14-cr-00049-IMK-JSK-1)


Submitted:   October 27, 2015             Decided:   November 12, 2015


Before SHEDD and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


L. Richard Walker, Senior Litigator, Clarksburg, West Virginia;
Kristen Leddy, Research and Writing Specialist, Martinsburg,
West Virginia, for Appellant.    Shawn Angus Morgan, Assistant
United States Attorney, Clarksburg, West Virginia; David J.
Perri,   Assistant  United  States   Attorney,  Wheeling,  West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Clarence Thompson pled guilty, without a plea agreement, to

possession of a firearm by a convicted felon, in violation of 18

U.S.C.     § 922(g)(1)      (2012).             The    district         court      sentenced

Thompson to 70 months’ imprisonment.                    Counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious grounds for appeal but questioning

whether Thompson’s sentence is reasonable.                            Thompson filed a

supplemental pro se brief, arguing that his criminal history

category was miscalculated.           We affirm.

      We    review    a    sentence     for       reasonableness,              applying      “a

deferential     abuse-of-discretion              standard.”             Gall      v.     United

States, 552 U.S. 38, 41 (2007).                  This review entails appellate

consideration        of     both      the        procedural           and       substantive

reasonableness       of   the   sentence.             Id.   at    51.       In     assessing

procedural    reasonableness,         we    consider          whether       the        district

court    properly    calculated    the      defendant’s           advisory        Sentencing

Guidelines range, gave the parties an opportunity to argue for

an   appropriate      sentence,    considered           the      18   U.S.C.       § 3553(a)

(2012)     factors,       and   sufficiently            explained           the        selected

sentence.     Gall, 552 U.S. at 49-51.                 If there are no procedural

errors, we then consider the substantive reasonableness of a

sentence, evaluating “the totality of the circumstances.”                                  Id.

at 51.     A sentence is presumptively reasonable if it is within

                                            2
the Guidelines range, and this “presumption can only be rebutted

by   showing       that    the     sentence            is    unreasonable       when    measured

against    the      18    U.S.C.       §    3553(a)         factors.”       United     States    v.

Louthian, 756 F.3d 295, 306 (4th Cir.), cert. denied, 135 S. Ct.
421 (2014).

      In     this    case,       the        record          establishes       that    Thompson’s

sentence is procedurally and substantively reasonable.                                     Though

Thompson      contends       that          one     of       his   prior       convictions       was

erroneously        assessed      six       criminal          history       points,   the    record

reveals that the challenged conviction was, in fact, properly

assessed three points.

      We also reject the argument that Thompson’s sentence is

substantively unreasonable because the district court could have

departed from the Guidelines to account for the time he served

in   state    custody.           We    do        not    “review       a    sentencing      court’s

decision not to depart unless the court mistakenly believed that

it lacked the authority to do so.”                            Louthian, 756 F.3d at 306.

The record makes clear that the district court knew it could

depart,      but     chose       not       to,     a    decision           wholly    within     its

discretion.         Finally, the court did not abuse its discretion in

declining to vary downward from the Guidelines range.

      In   accordance        with          Anders,      we     have       reviewed   the    entire

record in this case and have found no meritorious issues for

appeal.      We therefore affirm Thompson’s conviction and sentence.

                                                   3
This court requires that counsel inform Thompson, in writing, of

the right to petition the Supreme Court of the United States for

further review.     If Thompson requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.     Counsel’s motion must state that a copy thereof

was served on Thompson.

     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4